Citation Nr: 0305850	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  97-31 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from December 1947 to 
September 1968.  He served in Korea and Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
veteran testified at a videoconference hearing which was 
chaired by the undersigned Veterans law Judge in August 2002.

In a decision dated October 17, 2002, the Board addressed the 
merits the veteran's appealed claim involving an increased 
rating for his service-connected prostate cancer disability.  
An increased rating was granted for that disability.  
Accordingly, that issue is no longer before the Board.  The 
Board further determined that certain additional issues - 
service connection for post traumatic stress disorder, an 
increased rating for bilateral hearing loss, and 
clarification of whether the veteran was still entitled to 
special monthly compensation for loss of use of a creative 
organ - were properly raised by the veteran and/or his 
representative, and therefore required referral to the RO for 
appropriate action.  To the Board's knowledge, those matters 
remain pending action by the RO.  The RO is directed to take 
them under consideration, as set forth in detail in the 
Introduction section of the Board's October 2002 decision.

The issue listed on the title page, entitlement to an 
increased rating for the veteran's service-connected for 
diabetes mellitus, was the subject of the remand portion of 
the Board's October 2002 decision.  This issue will be 
addressed below.


REMAND

This case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of October 
2002.  In that remand, the Board instructed the RO to issue a 
statement of the case addressing the issue of entitlement to 
a rating in excess of 20 percent for diabetes mellitus.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) [Board erred in 
not remanding an appealed claim to the RO for issuance of a 
statement of the case].  The Board also instructed the RO to 
provide the veteran notice of his appellate rights with 
respect to this claim.  This was not done.

Review of the claims file shows that the RO sent the veteran 
a letter on November 12, 2002, advising him of his right to 
resolve his disagreement with the 20 percent rating assigned 
for this disability through the Post-Decision Review Process.  
The veteran was further advised that he had 60 days to decide 
whether he wanted to have his case reviewed by a Decision 
Review Officer or elect to have his case processed according 
to the traditional appeals process.  The RO also advised the 
veteran that if he did not respond within the time provided, 
his case would be reviewed under the traditional appeals 
process.  It does not appear from the record that the veteran 
responded to this letter.

In any event, while the RO is authorized to solicit a 
claimant's participation in its Post-Decision Review Process, 
which was done in this case, the Board nevertheless 
determined in its October 2002 remand that the veteran 
initiated an appeal with respect to the denial of an 
increased rating above 20 percent for his diabetes mellitus, 
and that accordingly, a statement of the case had to be 
furnished to him and his representative pursuant to 38 C.F.R. 
§ 19.30.  

The United States Court of Appeals for Veterans Claims has 
held that the Board's remand instructions in an appealed case 
are neither optional nor discretionary.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Therefore, full compliance with the 
Board's remand instructions of October 2002 [see page 18] 
must be accomplished by the RO.

It is noted as well that the veteran's representative 
specifically requested that this case be remanded back to the 
RO as directed by the Board's October 2002 remand.  See 
Informal Hearing Presentation, dated March 6, 2003.




Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should furnish a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to an increased disability 
rating for diabetes mellitus.  The 
veteran should be provided with 
appropriate instructions concerning 
perfecting an appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


